Citation Nr: 1609114	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  12-24 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Entitlement to service connection for status-post right femoral fracture with patellofemoral syndrome (right knee disability).



REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs



ATTORNEY FOR THE BOARD

C. Fields, Counsel




INTRODUCTION

The Veteran served on active duty from July 1997 to December 1999, and from May 2002 to September 2006.  This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2007 and January 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The 2007 decision denied an original claim of service connection for a right knee disability, and the 2009 decision declined to reopen such claim.  The Veteran (through her representative at the time) submitted a timely notice of disagreement from the January 2009 decision.  

The Veteran's claim to reopen on September 18, 2008, less than one year after notice of the September 2007 initial denial; she also submitted additional evidence, including a May 2008 letter from her military provider purporting to link her current disability to service, to include based on aggravation of a preexisting condition.  As this evidence pertained to a reason for the prior denial, it was new and material evidence received within the appeal period for the initial determination.  Accordingly, September 2007 rating decision did not become final; hence the original claim required de novo review considering the additional evidence received .  38 C.F.R. §§ 3.156(b), 20.200, 20.302 (2015).  The issue is characterized accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her September 2012 substantive appeal (VA Form 9), the Veteran requested a Board hearing at VA's Central Office in Washington, DC.  She was notified in December 2015 that such a hearing was scheduled for January 12, 2016.  On December 30, 2015, the Veteran faxed a request to the Board to cancel such hearing and reschedule it as a videoconference hearing from the RO because she was unable to travel due to her mother being critically ill.  A copy of the request was also received by mail on January 11, 2016.  Good cause has been shown for the request to reschedule the hearing and convert it to a video teleconference hearing.  See 38 C.F.R. § 20.702(c)(2) (2015).  Hence, the case must be remanded to the RO for that purpose.  38 C.F.R. §§ 20.700, 20.704 (2015).

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should schedule the Veteran for a video-conference before Board hearing regarding the issue on appeal, notifying her of the date, time, and location.  Thereafter, the appeal should be processed in accordance with established appellate practices. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  All claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

